DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 3, 6, 20, 21, 25-31, 34-39, 41-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fotin-Mleczek et al (WO2010037539, of record) in view of Chen et al (Trends Immunol., 2009), Nickol et al (NEJM, 2007) and Radu et al (Viral Immunol. 1999, of record).  
Claims 1, 3, 6, 20, 21, 25- 39, 41-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fotin-Mleczek et al (WO2010037539, of record, US Patent 9,572,874, US-PGPub 2011/0250225) in view of Chen et al (Trends Immunol., 2009), Nickol et al (NEJM, 2007), Radu et al (Viral Immunol. 1999, of record) and Read et al (2005, of record).
These rejections are maintained for reasons made of record in the Office Actions dated 4/30/2018, 2/7/2019, 1/10/2020, 11/24/2020, 2/4/2021, 8/16/2021 and for reasons set forth below.
New claim 41 is taught by Fotin-Mleczek et al in col. 7, lines 12-29.  New claim 42 has been addressed previously (Examiners Answer page 4).  Regarding new claim 43, the immune response to the mRNA vaccines of the prior art are considered to be “enhanced” relative to subunit vaccines due to the “enhanced” Th1/CD8+ T cell response as noted previously (¶’s [0159]-[0160] USPGPub). Regarding new claim 44, Fotin-Mleczek teach their compositions may encode multiple different antigens, including HA (col. 50, lines 4-9; cols 65-66).
The amendment to claim 1 (previous claim 40) has been addressed in the previous Office Action.  
 Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. Most (if not all) of applicant’s arguments are re-assertions of issues already addressed in the previous Office Actions and the PTAB decision.  Such assertions are no more convincing .
Regarding 1), this limitation has been addressed.  Chen and Nickol both are considered to teach “immunosenescent” patients.
Regarding 2), applicants present no evidence for the alleged difference in numbers or relative degradation of DNA/mRNA.  Further, these assertions have been addressed previously and found wanting (Ex. Answer, 1/10/2020, pages 8-9, pages 6-7 PTAB decision, 11/24/2020).  The Examiner (and the prior art, and the PTAB) is aware of the differences between DNA and mRNA, and Flotin-Mleczek et al (2011) provide a summary of the benefits of mRNA versus DNA as a vaccine (Discussion section). In contrast to applicant’s unsupported assertions, it would appear that the evidence of record (published in peer-reviewed journals) indicates that one of skill in the art could predictably use mRNA as a vaccine.
Regarding 3), said references provide a strong motivation to combine the relevant prior art references, thus, they are not “background” references.  Applicants discussion of the prior art references in a piecemeal manner is less than convincing.
Regarding 4) the Declaration has been found, repeatedly, to be unconvincing by the Examiner and the PTAB (pages 8-12 of the PTAB decision discuss the reasons why the Declaration was found to be unconvincing).  
Regarding 5), the references are not deemed to have any deficiencies.
	

Terminal Disclaimer
The terminal disclaimer filed on 2/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/452,658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
	No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633